DETAILED ACTION
Claims 1, 3-13, 15-25 have been examined. Claims 2 and 14 were cancelled in Amendment dated 10/1/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13, and 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 

Claim 1 recites: “a browser-based multisensory pattern generating engine for adding, accumulating, and summarizing systemic knowledge into a dynamic systemic semiotic cellular ontological mapset.”  The specification does not disclose sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claim invention as of the application filing date.
Applicant’s application discloses accumulator in paragraph [0094] of the published specification. Paragraph [0094] discloses: 
accumulators that exchange and transform inputs into outputs not only in one direction, but throughout the cells of the model set. . . . the accumulator, a critical function of the cybersemiotic systemic compiler, builds accessible and adaptive ontological scaffoldings and arrays of dynamic interacting systemic knowledge that accumulate, moderate, summarize, link to every width and depth of granularity and perspective, store semiotically and via a robust scalable relational database, all history and documentation of any change, any proof, any valuing, such that anyone skilled in the art may readily experience such a view.

Applicant’s specification further discloses accumulate/accumulation/accumulator in various paragraphs, including paragraphs [0054], [0056], [0291], [0309], [0353], [0358].  Applicant’s specification discloses summarize in various paragraphs, including paragraphs [0032] and [0094].  However, the discloser in these paragraphs do not disclose how systemic knowledge is accumulated and summarize into a dynamic systemic semiotic cellular ontological mapset.  Based on claim 24, the recited browser-based multisensory pattern generating engine is VisualY engine.  US Patent 8,482,576 incorporated by reference into the instant application (hereinafter ‘576 patent) discloses VisualY engine in col. 25, l. 23 – col. 28, l. 50.  The disclosure is focused on front end 

Claim 1 recites: “a multisensory pattern generating engine of the systemic cybersemiotic system, configured to capture, create, transform, organize, store, and retrieve the systemic knowledge and systemic variables and communicate accumulative interrelationships and systemic meaning therebetween.”
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094] the published application.  Paragraph [0094] discloses:
engines of compilers, translators, converters and accumulators that exchange and transform inputs into outputs not only in one direction, but throughout the cells of the model set. . . . a central dynamic cybersemiotic compiler converts standard inputs of information into semiotic formats using adaptive translation keys that can operate manually, semi-autonomously and autonomously, can operate as a self-learning system, and can readily adapt a key translation for an individual or group or circumstance into a personalized keyset, standardized for language according to the needs or preferences or cognitively adaptive mechanisms of the present invention. For example, if the general choice of the semiotic systemic is to use bright red to signify highly negative effects, a user or group of users could easily utilize the controls within the compiler keys to reset the construct to a different color throughout the model sets and usage. The cybersemiotic compiler, in one embodiment, converts source code to target and machine code, but it can also function in reverse, converting target code into source code. The cybersemiotic compiler, in one embodiment, also can translate any sensory input into generative source code such that the sensory object is stored, browsed and retrieved as relational data, linked via manual, semi-automated and automated processes and self-learning across every variable and cell affected by or possibly interactive with the new sensory input. And, in one embodiment, the sensory output not only is translated by the cybersemiotic systemic compiler into meaning, but the actual sensory instantiations become code, become meaning, become the dynamic interactive interface and become the environment containing systemic knowledge such as proof and valuing. One skilled in the art will recognize that the accumulator, a critical function of the cybersemiotic systemic compiler, builds accessible and adaptive ontological scaffoldings and arrays of dynamic interacting systemic knowledge that accumulate, moderate, summarize, 

The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler without details on the how the compiler achieves the asserted functions.  The ‘576 patent discloses VisualY engine (which is equated by Applicant to the browser-based multisensory pattern generating engine).  The disclosure of VisualY engine is focused on front end components of VisualY engine and do not disclose details of functions performed to capture, create, transform, organize, store, and retrieve the systemic knowledge and systemic variables and communicate accumulative interrelationships and systemic meaning therebetween. Thus, the specification as filed do not disclose sufficient details of how the multisensory pattern generating engine performs the functions of capture, create, transform, organize, store, and retrieve the systemic knowledge and systemic variables and communicate accumulative interrelationships and systemic meaning therebetween.  

Claim 1 recites: “wherein the platform includes a multisensory pattern generating engine configured to generate adaptive semiotic source code for outputting systemic knowledge through a standardized dynamic semiotic cellular ontological arrangement, providing representation and communication of a multisensory systemic meaning in the form of one or more selected from the group consisting of semiotic proofs, exchanges of values, modelsets, semiospheres, objectives, perspectives, comprehensive knowledge and systemic context.”


Claim 3 recites: “a dynamic multi-directional system configured for capturing, creating, transforming, organizing, storing, and retrieving the systemic knowledge and knowledge variables and providing relationships and systemic knowledge and providing relationships and systemic meaning therebetween.”
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions.  The ‘576 patent discloses VisualY engine, Visual Y language, model framework. The disclosure of VisualY engine, Visual Y language, model framework do not disclose details of functions performed to capture, create, transform, organize store, and retrieve the systemic knowledge and knowledge variables and providing relationships and systemic knowledge and providing relationships and systemic meaning therebetween. Thus, the specification as filed do not disclose sufficient details of how the dynamic cybersemiotic system performs the functions of capturing, creating, transforming, organizing, storing, and retrieving the systemic knowledge and knowledge variables and providing relationships and systemic knowledge and providing relationships and systemic meaning therebetween.  
Claim 4 recites: “multi-directional system is adapted to both: input and output the systemic knowledge in the form of multisensory patterns into the dynamic semiotic cellular 
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions. The ‘576 patent discloses VisualY engine, Visual Y language, model framework. The disclosure of VisualY engine, Visual Y language, model framework do not disclose details of functions performed to input and output the systemic knowledge in the form of multisensory patterns into the dynamic semiotic cellular ontological modelsets; and accumulate, convert, translate and generate the systemic knowledge in the form of the multisensory patterns into the dynamic semiotic cellular ontological modelsets. Thus, the specification as filed do not disclose sufficient details of how the dynamic cybersemiotic system performs the functions of input and output the systemic knowledge in the form of multisensory patterns into the dynamic semiotic cellular ontological modelsets; and accumulate, convert, translate and generate the systemic knowledge in the form of the multisensory patterns into the dynamic semiotic cellular ontological modelsets.  

Claim 5 recites: “wherein the multi-directional system provides an output that signifies interrelations that can be depicted as a plurality of systemic knowledge variables populated by multisensory patterns, each of the interrelated knowledge variables comprising a cell within ontological mapsets of multidimensional cells.”


Claim 8 recites: “wherein the interactive dynamic systematic cybersemiotic system accumulatively links references and underlying documentation to an appropriate cell, semiotic cellular ontological modelsets, and search topic or interlinked cellular chains.”
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions.  The ‘576 patent discloses VisualY engine, Visual Y language, model framework. The disclosure of VisualY engine, Visual Y language, model framework do not disclose details of functions performed to accumulatively link references and underlying 

Claim 9 recites: “a software engine that encodes the received information from the input interface to a multidimensional cybersemiotic environment.”  
Applicants’ specification discloses in paragraph [0133]: “Meaning is encoded through semiotic compiler and multisensory semiotic schema.” Applicant’s specification does not disclose how the recited encoding is performed as Applicant’s specification does not disclose sufficient details for a software engine that “encoding the received information from the input interface to a multidimensional cybersemiotic environment.”

Claim 9 recites: “a cybersemiotic multi-directional system configured to: accumulate and translate systemic knowledge into an accumulative multisensory family of dynamic semiotic ontological mapset frameworks, including visual, virtual reality, mixed reality, auditory, touch/kinetic information in order to signify systemic meaning; transform source code into object code/machine language; and translate multisensory inputs into source code.” 
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions.  The ‘576 patent discloses VisualY engine, Visual Y language, 

Claim 11 recites: “the multi-directional system is adapted for capturing, creating, transforming, organizing, storing, and retrieving systemic knowledge from the systemic knowledge collection interface and signifying accumulative relationships and systemic meaning therebetween.”  
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions.  The ‘576 patent discloses VisualY engine, Visual Y language, model framework. The disclosure of VisualY engine, Visual Y language, model framework do not disclose details of functions performed to capture, create, transform, organize, store, and retrieve systemic knowledge from the systemic knowledge collection interface and signifying 

Claim 12 recites: “the multi-directional system uses a continuum of self-learning algorithms to arrange the systemic knowledge into a dynamic semiotic cellular ontological mapsets automatically.”  
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  Applicant’s specification discloses self-learning in various paragraphs, including:
[0094] . . . a central dynamic cybersemiotic compiler converts standard inputs of information into semiotic formats using adaptive translation keys that can operate manually, semi-autonomously and autonomously, can operate as a self-learning system. . . . The cybersemiotic compiler, in one embodiment, also can translate any sensory input into generative source code such that the sensory object is stored, browsed and retrieved as relational data, linked via manual, semi-automated and automated processes and self-learning across every variable and cell affected by or possibly interactive with the new sensory input.

[0121] The systemic of the present invention will in certain instantiations utilize self-learning or pre-programmed agents, algorithms or agencies to self-organize and group like colored pixels to allow the user to instantly process the degree of red and blue and make an instant judgment of the degree of color domination.
 
[0144] The semiotic communication system of the present invention may be composed of coded auto generative software compilers and self-learning systems that self organize, self replicate, self direct, self code, self connect and self actuate based upon semiotic touch or voice or motion programming or any form of digital or analog input.

[0150] One instantiation of the dynamic cyber-semiotic self-learning compiler organizes complex systemic knowledge and translates information, data, 

The ‘576 patent discloses, in column 26, lines 60-63. “the system is programmed to have an ability to ‘learn’ that is implemented through a variety of artificial intelligence algorithms and techniques.” 
Applicant’s specification discloses self-learning and artificial intelligence algorithms without further detail on how the self-learning and artificial intelligence algorithms function.  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic system without details on the how the system achieves the asserted functions.  Thus, the specification as filed do not disclose sufficient details of how the dynamic cybersemiotic system uses a continuum of self-learning algorithms to arrange the systemic knowledge into a dynamic semiotic cellular ontological mapsets automatically.

Claim 13 recites: “wherein the multi-directional system is adapted to output the received systemic knowledge into interactive dynamic systemic ontologically organized cellular modelsets according to a dynamic semiotic systemic multisensory scheme based on the engine.”  
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions.  The ‘576 patent discloses VisualY engine, Visual Y language, model framework. The disclosure of VisualY engine, Visual Y language, model framework do 

Claim 18 recites “semiotic systems, software engines, controls, processes, mechanisms and physical and sensory manifestations for input, accumulation, derivation, production, storage, display, broadcast, output, modification, manipulation, search and communication of proofs and proof processes, valuing and value exchanges and semiospheric accumulation, organization and communication of a universe of multivariate information and systemic relationships.”
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions The ‘576 patent discloses VisualY engine, Visual Y language, model framework. The disclosure of VisualY engine, Visual Y language, model framework do not disclose details of functions performed to input, accumulation, derivation, production, storage, display, broadcast, output, modification, manipulation, search and communication of proofs and proof processes, valuing and value exchanges and semiospheric accumulation, organization and communication of a universe of multivariate information and systemic relationships. Thus, the specification as filed do not disclose sufficient details of how the semiotic system, software engines, processes, input, accumulation, derivation, production, 

Claim 18 recites “a software engine that encodes and powers a manual, semi-autonomous and autonomous construction of a dynamic, interactive, scalable, robust, accumulative multisensory, multidimensional cybersemiotic environment capable of representing meaning in the form of semiotic proofs, valuing, exchanges of value, data, knowledge and systemic context.”  
Applicants’ specification discloses in paragraph [0133]: “Meaning is encoded through semiotic compiler and multisensory semiotic schema.”   Claim 25 discloses the software engine is a VisualY engine. The ‘576 patent discloses VisualY engine, Visual Y language, model framework. The disclosure of VisualY engine, Visual Y language, model framework do not disclose details of functions performed to encode and power a manual, semi-autonomous and autonomous construction of a dynamic, interactive, scalable, robust, accumulative multisensory, multidimensional cybersemiotic environment capable of representing meaning in the form of semiotic proofs, valuing, exchanges of value, data, knowledge and systemic context.  Applicant’s specification does not disclose sufficient details for a software engine that “encodes and powers a manual, semi-autonomous and autonomous construction of a dynamic, interactive, scalable, robust, accumulative multisensory, multidimensional cybersemiotic environment capable of representing meaning in the form of semiotic proofs, valuing, exchanges of value, data, knowledge and systemic context.”

Claim 18 recites: “a multisensory semiotic control system that enables originators and users to navigate in and through a multi-dimensional semiospheric world composed of objects, patterns and model sets, to create, manipulate and modify objects, to map context and orientation, to generate visual, auditory and touch patterns, shapes, forms and motions, and to save, store, document and retrieve any creations and to accumulate and mediate content and deploy toolsets and applications.”
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions.  The ‘576 patent discloses VisualY engine, Visual Y language, model framework. The disclosure of VisualY engine, Visual Y language, model framework do not disclose details of functions performed to enable originators and users to navigate in and through a multi-dimensional semiospheric world composed of objects, patterns and model sets, to create, manipulate and modify objects, to map context and orientation, to generate visual, auditory and touch patterns, shapes, forms and motions, and to save, store, document and retrieve any creations and to accumulate and mediate content and deploy toolsets and applications. Thus, the specification as filed do not disclose sufficient details of how the multisensory semiotic control system enables originators and users to navigate in and through a multi-dimensional semiospheric world composed of objects, patterns and model sets, to create, manipulate and modify objects, to map context and orientation, to generate visual, auditory and touch patterns, shapes, forms and motions, and to save, store, document and retrieve any creations and to accumulate and mediate content and deploy toolsets and applications.”

Claim 18 recites: “an omnipresent toolset comprising a multi-directional cybersemiotic system that translates systemic knowledge into an accumulative multisensory (visual, auditory, touch/kinetic, virtual and mixed reality) family of dynamic semiotic systemic cellular ontological mapset frameworks, semiotic representations and relational mapsets, transforms source code into object code/machine language, and translates multisensory inputs into source code.”
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions. The ‘576 patent discloses VisualY engine, Visual Y language, model framework. The disclosure of VisualY engine, Visual Y language, model framework do not disclose details of functions performed to translate systemic knowledge into an accumulative multisensory (visual, auditory, touch/kinetic, virtual and mixed reality) family of dynamic semiotic systemic cellular ontological mapset frameworks, semiotic representations and relational mapsets, transforms source code into object code/machine language, and translates multisensory inputs into source code.  Thus, the specification as filed do not disclose sufficient details of how the dynamic cybersemiotic system translates systemic knowledge into an accumulative multisensory (visual, auditory, touch/kinetic, virtual and mixed reality) family of dynamic semiotic systemic cellular ontological mapset frameworks, semiotic representations and relational mapsets, transforms source code into object code/machine language, and translates multisensory inputs into source code.

Claim 18 recites: “an interactive browser-based semiotic communication system that can manually or automatically connect via communications and computer devices and social and 
Applicant’s specification discloses in paragraph [0348]: “the semiospheric set may manually or automatically connect via communications and computer devices and social and commercial networks to individuals, media and organizations in order to poll, query, solicit and revisit specific or general cohorts, experts, experiential contributors, databases, archives, sources of knowledge, researchers and observers, demographic groupings and users for the purpose of populating, verifying, modifying and creating knowledge sets, with each input channeled automatically and semiotically into all applicable proof variables for immediate or moderated access.”  Applicant’s specification does not disclose how the recited functions are performed as Applicant’s specification does not disclose any algorithm for the recited functions.

Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-13, and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “adaptive semiotic source code.”  The limitation is not clearly understood because the specification does not define or explain what adaptive semiotic source code is, and it is not is not readily apparent to one of ordinary skill in the art what characteristics source code would need to possess in order for the source code to be considered as an adaptive semiotic source code.

Claims 7, 9, and 18 recite “an omnipresent toolset.”  These limitations are not clearly understood because the specification does not define or explain what an omnipresent toolset is, and it is not readily apparent to one of ordinary skill in the art what characteristics a toolset would need to possess in order for the toolset to be considered as an omnipresent toolset.  

Claim 18 recites “an accumulative multisensory (visual, auditory, touch/kinetic, virtual and mixed reality) family of dynamic semiotic ontological frameworks.”  This limitation is not clearly understood as it is not readily apparent to one of ordinary skill in the art what would be considered as an accumulative multisensory (visual, auditory, touch/kinetic, virtual and mixed reality) family of dynamic semiotic ontological frameworks and the specification does not explain what such family of frameworks is.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-13, 15-23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 9-13 and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In claim 9, an “interactive dynamic systemic cybersemiotic system” is recited, however, it appears that the interactive dynamic systemic cybersemiotic system would reasonably be interpreted by one of ordinary skill in the art as software, per se, since the dynamic semiotic knowledge collection interface, software engine, cybersemiotic multi-directional system, and output system recited as part of the interactive dynamic systemic cybersemiotic system would reasonably be interpreted by one of ordinary skill in the art as software, per se.  As such, it is believed that the interactive dynamic systemic cybersemiotic system of claim 9-13 and 15-17 is reasonably interpreted as functional descriptive material, per se, failing to be tangibly embodied or include any recited hardware as part of the interactive dynamic systemic cybersemiotic system and thereby fit that statutory category of invention.

Claim 18-23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In claim 18, an “robust scalable interactive dynamic cybersemiotic system” is recited, however, it appears that the robust scalable interactive dynamic cybersemiotic system would reasonably be interpreted by one of ordinary skill in the art as software, per se, since the semiotic systems, software engines, controls, processes, mechanisms and physical and sensory manifestations, software engine, multisensory semiotic control system, omnipresent toolset, interactive browser-based semiotic communication system recited as part of the robust scalable interactive dynamic cybersemiotic system would reasonably be interpreted by one of ordinary skill in the art as software, per se.  As such, it is believed that the robust scalable interactive dynamic cybersemiotic system of claim 18-23 and 25 is reasonably interpreted as functional descriptive material, per se, failing to be tangibly embodied or include any recited hardware as part of the robust scalable interactive dynamic cybersemiotic system and thereby fit that statutory category of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stolte “Query, Analysis, and Visualization of Multidimensional Databases”, in view of Sherman et al. (US 9,779,147, hereinafter Sherman), further in view of Salemann (US 2011/0202553).
As per claim 1, Stolte teaches the claim as recited, including systemic cybersemiotic system configured for robust, scalable, interactive accumulation, organization and communication of systemic knowledge and multiple interrelated knowledge variables, the system comprising: 
a pattern generating engine for adding, accumulating and summarizing systemic knowledge into a dynamic systemic semiotic cellular ontological mapset (i.e., Polaris for generating visualization, Polaris displays tables with cells, visual mappings are generated, relationship between data is examined with Polaris, construct hierarchical dimensions from the output generated by classification algorithms, see at least pages 77-123, chapters 7, 8); 
a pattern generating engine of the systemic cybersemiotic system configured to capture, create, transform, organize, store, and retrieve the systemic knowledge and systemic variables and communicate accumulative interrelationships and systemic meaning therebetween (i.e., Polaris includes logic that compiles visual specification into precise queries and drawing commands, Polaris formalism, see at least pages 3-5, sections 1.2-1.4, pages 18-42, chapters 3, 4, pages 65-76, chapter 6); 
wherein the systemic cybersemiotic system is within a user platform, wherein the platform includes a pattern engine configured to generate adaptive semiotic source code for outputting the systemic knowledge through a standardized dynamic semiotic cellular ontological arrangement, providing representation and communication of systemic meaning in the form of one or more selected from the group consisting of semiotic proofs, exchanges of value, modelsets, semiospheres, objectives, perspectives, comprehensive knowledge and systemic context (i.e., compiles visual specification into precise queries and drawing commands 
a static computer device display of the systemic cybersemiotic system configured to display the representation and communication of the system meaning (i.e., Polaris interface that tightly integrates analysis with visualization, see at least page iv, abstract, pages 77-103, chapter 7). 
Stolte does not explicitly teach the pattern generating engine is browser-based, and the user-platform is browser based.
Shermann teaches a browser-based multisensory pattern generating engine, wherein a compiler system is within a browser-based user platform (i.e., data visualization web application that runs within a web browser, process of constructing data visualization determines one or more node queries from the visual specification, see at least Fig. 3, column 6, line 64 – column 7, line 7, column 11, lines 44-46, column 13, lines 59 – column 14, line 11).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolte such that the pattern generating engine is browser-based and the user platform is browser-based as similarly taught by Shermann because it is beneficial to provide a visualization application as a web application which can be downloaded and executed by a web browser that provides the flexibility of access from any device at any location with network connectivity (see at least column 13, lines 59 – column 14, line 11 of Shermann).
Stolte does not explicitly teach the pattern generating engine is multisensory, multisensory systemic meaning, and the representation and communication of multisensory systemic meaning. 

	It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolte such that the pattern generating engine is multisensory, to provide multisensory systemic meaning and display the representation and communication of multisensory systemic meaning as similarly taught by Salemann such that the visualization of Stolte can be multisensory, in order to consume multisensory data to generate the visualization (see at least abstract, [0007], [0009] of Salemann).

As per claim 3, Stolte teaches wherein the system further comprising a dynamic multi-directional system configured for capturing, creating, transforming, organizing, storing, and retrieving the systemic knowledge and knowledge variables and providing relationships and systemic knowledge and providing relationships and systemic meaning therebetween (i.e., the logic that compiles visual specification into precise queries and drawing commands, see at least pages 3-5, sections 1.2, 1.3, pages 18-26, chapter 3, pages 65-123, chapters 6-8).

As per claim 7, wherein the interactive dynamic cybersemiotic compiler system comprises an omnipresent toolset for inputting, navigating, and outputting (i.e., Polaris interface allows input, navigation, and output, see at least pages 4-5, sections 1.3, 1.4, pages 77-123, chapters 7, 8), wherein a dedicated toolset interface and interactive static computer device display element of the interactive dynamic cybersemiotic system is visible and activatable on a 
Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 10/1/2020 is insufficient to overcome the rejection of claim based upon as set forth in the last Office action.
The declaration is by the inventor Alan Yelsey.  In the declaration, Yelsey declared that two attached documents (Appendix A and Appendix B) demonstrate non-obviousness of his invention, they establish novel nature of his claimed invention, demonstrating recognition from the field of the invention.  Inventor Yelsey also declared that patents 8,482,576 and 8,762,315 provide support for the pending claims.
The declaration is not sufficient for the following reasons.
First, to be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter claimed.   MPEP 716.01(b).  Here, Inventor Yelsey declared that Appendix A references patents 8,482,576 and 8,476,315, and that Appendix B addresses patent 8,482,576, where patents 8,482,576 and 8,476,315 are incorporated by reference in the instant application.  Inventor Yelsey’s declaration also referred to claimed invention and pending claims generally.  Appendix A states that KVS founder Alan Yelsey wants to expand data visualization into what he calls “dynamic semiotics”, but does not disclose if and how dynamic semiotics is implemented, and does not address claims of the instant application.  Neither of the declaration, Appendix A, nor Appendix B address claims of the instant application. The declaration does not show that evidence of nonobviousness is commensurate in scope with the claims.


Third, Inventor Yelsey declared that patents 8,482,576 and 8,762,315 provide support for the pending claims (paragraphs 5 and 6).   This constitute an opinion of the inventor. In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. MPEP 716.01 III.  In the context of declarations addressing 112(a) rejections, the MPEP cited a Board decision that “Opinion testimony which merely purports to state that a claim or count, is ‘disclosed’ in an application involved in an interference . . . should not be given any weight.” MPEP 716.09.
Here, the expert is the inventor who would have a clear interest in the outcome of the case.  Paragraphs 5 and 6 of the declaration are statements by the inventor that patents 8,482,576 and 8,762,315 provide support for the pending claims.  Appendix B is a press release that appears to be written by Inventor Yelsey. The inventor’s opinion testimony purports to state that patents 8,482,576 and 8,762,315 provide support for the pending claims without presenting any factual support for the opinion. Thus, in light of these factors, the inventor’s opinion testimony is not given weight, and the declaration is insufficient.




Response to Arguments
Interpretation of claims 9 and 18 under §112(f): 
Claim elements of claim 9 and 18, previously interpreted under §112(f), are not interpreted under §112(f), based on the statement in the Applicant’s specification, on page 84, that “For purposes of interpreting the claims, it is expressly intended that the provisions of 35 U.S.C. § 112(f) are not to be invoked unless the specific terms “means for” or “step for” are recited in a claim.”

Rejection of claims under §112(a): 
Applicant relied on VisualY Engine, VisualY Language, and VisualY Model framework, disclosed in the ‘576 patent as disclosing support for the claim.  Applicant’s argument have been fully considered but are not persuasive. Applicant has not addressed how VisualY Engine, VisualY Language, and VisualY Model framework disclosed in the ‘576 patent disclose the particular claim limitations in the instant application. As discussed in previous office action dated 5/13/2021, the VisualY Engine, VisualY Language, and VisualY Model framework do not disclose the claim limitations of the instant application.

Applicant argued that requirement for enablement should have been recited. Examiner respectfully disagrees.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be 

Applicant stated that Applicant has produced several examples to illustrate the enablement featured in the present application.  The provided example and explanation labelled Invention Structures & Act 1 through 11 are not persuasive.  The provided examples references pages in Applicant’s specification as filed by page number, but it is not clear how the examples disclosed is taught by Applicant’s specification, and how Applicant’s specification discloses the claim limitations at issue.

Rejection of claims under §101:
The rejection of claims 1, 3-8, and 24 under §101 are withdrawn because of the recited static computer device display.  Claims 9-13, 15-23 and 25 are rejected under §101 because the claims were previously interpreted under §112(f), but not currently interpreted under §112(f).

Rejection of claims under §103:
Applicant argued that Sherman is not prior art Sherman’s priority date falls in 2014, but the ‘576 patent and ‘231 patent, incorporated by reference in Applicant’s application, has a priority date of 2012. 
Examiner respectfully disagrees. The instant application is not entitled to the priority date of the ‘576 patent and ‘231 patent.  Applicant’s statement incorporating U.S. Pat. No. 8,482,576 and U.S. Pat. No. 8,762,315 by reference do not satisfy the requirements for claiming benefit of earlier filing date of a prior filed application.	
As per claim 1, Applicant argued the application relates to the use of dynamic systemic semiotics and cellular ontological modelsets or “joins”. Applicants argued that Stolte admits that relational joins is future work.  Applicant argued that the instant claims embodiments that operate above the level of Stotlte and uses relationship joins (dynamic systemics) throughout. Applicant argued that a term “relational join” is simply a term to describe the comparisons of various attributes, which is necessary basis for semiotic systems. Applicant argued that Sherman, Stotlte and Salemann are exclusively about numeric analytics and visualization among data warehouses and sets of data.  Applicant argued the claimed invention does not use or rely upon what is commonly called data visualization and graphics, the core of the present application is that no numbers are used or represented, no numeric tables or charts of any kind are used or represented, no algorithms or mind-maps are used or represented.
	Applicant’s arguments have been fully considered and Examiner respectfully disagrees.  Applicant’s specification does not disclose “relational join” is a term to describe the comparison of various attributes, which is a necessary basis for semiotics. . 
Stolte teaches Polaris, an architecture that allows statistical analysis and visualization to be combined (see at least page 78, second paragraph), and allows relationships to be uncovered from data (see at least pages 82-100, sections 7.4-7.6.1). Thus, Stotle teaches systemic knowledge (e.g., relationship between data, output generated by classification algorithm) and cellular ontological arrangement (e.g., visualizations such as table with cells).
Applicant argued that inventor affidavit submitted with two references demonstrating secondary indicia of nonobviousness. The declaration is not sufficient as addressed above.

Declaration under 37 CFR 1.132:
The declaration under 37 CFR 1.132 filed 10/1/2020 is insufficient to overcome the rejection of claim based upon as set forth in the last Office action. Examiner disagrees that the Applicant did refer to claims because the declaration cites to patents incorporated by reference.  To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter claimed.   MPEP 716.01(b).  In the declaration, Inventor Yelsey declared that Appendix A references patents 8,482,576 and 8,476,315, and that Appendix B addresses patent 8,482,576, where patents 8,482,576 and 8,476,315 are incorporated by reference in the instant application.  However, Inventor Yelsey’s declaration referred to claimed invention and pending claims generally, the declaration does not disclose how patents 8,482,576 and 8,476,315 discloses the claims limitations at issue.

Applicant argued that law regarding interferences are not applicable in the instant case. Examiner respectfully disagrees. Examiner relies on MPEP 716.09 as providing applicable guidance for determining sufficiency of declaration, the guidance is not limited to interferences. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jue Louie/
Primary Examiner
Art Unit 2121